department of the treasury internal_revenue_service washington d c number info release date index no date the honorable karen l thurman member u s house of representatives highway west inverness fl attention patrick thomas dear congresswoman thurman this letter is in reply to your inquiry dated date on behalf of your constituent indicates that he is a class member who has a residual share in the settlement fund of the about the tax treatment of distributions received from the fund and wants to know the status of negotiations with the irs litigation he is concerned i am sorry i cannot respond to your questions the confidentiality requirements under sec_6103 of the internal_revenue_code will not allow me to release this information or even confirm or deny whether any negotiations are underway negotiations if any concerning the liability of class members and the settlement fund would involve return_information of those taxpayers that we would be prohibited from disclosing or discussing even if one individual consented to disclose his or her return_information that consent would not apply to a case involving other taxpayers if you have further questions please call me or alfred g kelley identification_number at sincerely mary oppenheimer assistant chief_counsel exempt_organizations employment_tax government entities office of the division counsel associate chief_counsel tax exempt and government entities
